      Case 1:19-cv-00948-HSO-JCG Document 20 Filed 06/17/20 Page 1 of 4




               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                        SOUTHERN DIVISION


 ROCKIE DURAL PICKENS                          §                        PLAINTIFF
                                               §
                                               §
 v.                                            §    Civil No. 1:19cv948-HSO-JCG
                                               §
                                               §
 MARIA MOMAN and                               §
 MIKE EZELL                                    §                     DEFENDANTS


        ORDER ADOPTING MAGISTRATE JUDGE’S REPORT AND
      RECOMMENDATION [19] AND DISMISSING PLAINTIFF’S CASE
                     WITHOUT PREJUDICE

      This matter comes before the Court on the Report and Recommendation [19]

of United States Magistrate Judge John C. Gargiulo, entered in this case on May

11, 2020. The Magistrate Judge recommended that Plaintiff’s suit be dismissed for

failure to prosecute and for failure to abide by orders of the Court. After due

consideration of the Report and Recommendation [19], Plaintiff’s Complaint, the

record, and relevant legal authority, the Court finds that the Magistrate Judge’s

Report and Recommendation should be adopted as the opinion of this Court.

                           I. RELEVANT BACKGROUND

      On October 21, 2019, Plaintiff Rockie Dural Pickens (“Plaintiff”), acting pro

se, filed his Complaint [1-2] against Defendants Maria Moman (“Moman”) and Mike

Ezell (“Ezell”) (collectively “Defendants”) in Mississippi state court, claiming that

Defendants were deliberately indifferent to his medical needs and that they

interfered with his right to freely exercise his religion. Compl. [1-2] at 3-7. Ezell

                                           1
     Case 1:19-cv-00948-HSO-JCG Document 20 Filed 06/17/20 Page 2 of 4




removed the action to this Court, Notice of Removal [1], and on January 24, 2020,

he filed a Motion [10] to Dismiss. Because Plaintiff did not respond to the Motion

[10], the Magistrate Judge entered an Order to Show Cause, requiring Plaintiff to

show cause by March 31, 2020, why the case should not be dismissed for failure to

prosecute. Order [15] to Show Cause at 2. The Order warned Plaintiff that the

Court may dismiss his suit for failure to prosecute under Federal Rule of Civil

Procedure 41(b). Id. The Order [15] was mailed to Plaintiff’s address of record.

      Plaintiff did not respond to the Court’s Order [15] and, on April 6, 2020, the

Magistrate Judge entered a Second Order [17] to Show Cause. The Order [17]

again warned Plaintiff that his suit was subject to dismissal for failure to prosecute

under Federal Rule of Civil Procedure 41(b) and required Plaintiff to respond by

April 29, 2020. Second Order [17] to Show Cause at 2. To date, Plaintiff has not

responded to either of the Court’s Orders [15] [17] or Defendant Ezell’s Motion [10]

to Dismiss.

      On May 11, 2020, the Magistrate Judge entered a Report and

Recommendation [19], recommending that the Court dismiss Plaintiff’s suit for

failure to prosecute and for failure to abide by the Court’s orders. R. & R. [19] at 3.

The Report and Recommendation [19] was mailed to Plaintiff at his address of

record. Plaintiff has not filed an objection to the Magistrate Judge’s Report and

Recommendation and the time for doing so has passed. See R. & R. [19] at 4.




                                           2
     Case 1:19-cv-00948-HSO-JCG Document 20 Filed 06/17/20 Page 3 of 4




                                   II. DISCUSSION

      Where no party has objected to a magistrate judge’s proposed findings of fact

and recommendation, the Court need not conduct a de novo review of it. 28 U.S.C. §

636(b)(1) (“A judge of the court shall make a de novo determination of those portions

of the report or specified proposed findings and recommendations to which objection

is made.”). In such cases, the Court applies the “clearly erroneous, abuse of

discretion and contrary to law” standard of review. United States v. Wilson, 864

F.2d 1219, 1221 (5th Cir. 1989).

      Having conducted the required review, the Court concludes that the

Magistrate Judge’s Report and Recommendation is neither clearly erroneous nor

contrary to law, and that the Report and Recommendation should be adopted as the

opinion of the Court.

                                   III. CONCLUSION

      IT IS, THEREFORE, ORDERED AND ADJUDGED that, the Magistrate

Judge’s Report and Recommendation [19] entered in this case on May 11, 2020, is

adopted as the opinion of this Court.




                                          3
     Case 1:19-cv-00948-HSO-JCG Document 20 Filed 06/17/20 Page 4 of 4




      IT IS, FURTHER, ORDERED AND ADJUDGED that this civil action is

DISMISSED WITHOUT PREJUDICE for failure to obey Orders of the Court and

for failure to prosecute. A separate judgment will be entered in accordance with

this Order, as required by Rule 58 of the Federal Rules of Civil Procedure.

      SO ORDERED AND ADJUDGED this the 17th day of June, 2020.


                                       s/ Halil Suleyman Ozerden
                                       HALIL SULEYMAN OZERDEN
                                       UNITED STATES DISTRICT JUDGE




                                          4
